



Exhibit 10.1

AMENDMENT NO. 5
TO THE
THIRD AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT BETWEEN PACIFIC
COAST ENERGY COMPANY LP AND
BREITBURN MANAGEMENT COMPANY LLC


This Amendment No.5 to the Third Amended and Restated Administrative Services
Agreement, as amended (the “ASA”) by and between Pacific Coast Energy Company
LP, a Delaware limited partnership (“PCEC”), and Breitburn Management Company
LLC, a Delaware limited liability company (“Breitburn Management” and
collectively with PCEC, the “Parties” and each, a “Party”), is dated as of May
1, 2015 (this “Amendment”). Capitalized terms used herein and not otherwise
defined are used as defined in the ASA.


W I T N E S S E T H


WHEREAS, the Parties desire to amend certain provisions of the ASA with respect
to the initial term of the ASA.


NOW, THEREFORE, for and in consideration of the benefits set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:




I.    AMENDMENTS.


a.Section 1.1 Definitions is hereby amended by deleting the definition of “Fixed
Fee” in its entirety and replacing it by inserting a new definition of “Fixed
Fee” thereof that reads as follows:


“‘Fixed Fee’ means (i) for the period beginning on the Effective Date and ending
on December 31, 2016, a monthly fee of Seven Hundred Thousand Dollars ($700,000)
and (ii) for periods from and after January 1, 2017, an amount to be determined
in accordance with Section 4.1(b) and based on the parameters set forth in
Schedule II.”


b.Section 4.1(b) of the ASA is hereby deleted in its entirety and replaced by
inserting a new Section 4.1(b) thereof that reads as follows:


“For the period beginning January 1, 2017, PCEC and the Board of Directors of
Breitburn GP LLC shall meet and determine the Fixed Fee to be paid by PCEC to
Breitburn Management for the Services to be supplied during the ensuing two
calendar year period pursuant to the provisions of this Section 4.1(b). On or
about May 1, 2016, and biennially thereafter during the Term of this Agreement,
the Board of Directors of Breitburn GP LLC and PCEC shall meet to determine the
Fixed Fee to be utilized during the ensuing two calendar year period. The
Parties acknowledge and agree that prior approval of the Conflicts Committee of
the Board of Directors of Breitburn GP LLC may




--------------------------------------------------------------------------------



be required in connection with the agreement by Breitburn Management to the
amount of the Fixed Fee to be determined pursuant to this Section 4.1(b).”


c.Section 7.1 Term of the ASA is hereby deleted in its entirety and replaced by
inserting a new Section 7.1 thereof that reads as follows:


“The initial term of this Agreement shall be from the Effective Date through
December 31, 2016; provided, however, in the event PCEC has not received the
County of Santa Barbara permits required to drill at least 50% of the proposed
total wells for OHREP by December 31, 2015, PCEC may terminate this Agreement
effective as of June 30, 2016 by giving prior written notice to Breitburn
Management of its intention to terminate this Agreement by December 31, 2015.


In the absence of written notice delivered to the other party by either party to
this Agreement of the intention not to continue under the terms of this
Agreement, given no later than June 30, 2016, and each successive anniversary
thereof, and provided that a mutually agreeable Fixed Fee has been determined in
accordance with Section 4.1(b) for the applicable extended term, the term of
this Agreement shall be extended for one additional calendar year until either
or both parties have given notice of their intention to terminate. It is the
intention of this “evergreen” extension clause that each party has at least 180
days’ notice of the other party’s intention not to continue under this
Agreement.”


d.Section 7.2(b) of the ASA is hereby deleted in its entirety and replaced by
inserting a new Section 7.2(b) thereof that reads as follows:


“In addition to its rights under Sections 7.1 and 7.2(a), after June 30, 2016,
upon 180 days’ prior written notice, PCEC may elect to terminate this Agreement
effective as of the end of the 180 day period following the delivery of notice
by PCEC under this paragraph 7.2(b).”


e.Schedule II of the ASA is hereby amended by deleting “Fixed Fee” and the
clause that follows it and replacing it by inserting the following language:


“Fixed Fee - a monthly fee of Seven Hundred Thousand Dollars ($700,000) for the
performance of the Services through December 31, 2016, as adjusted for the
period after December 31, 2016 pursuant to Section 4.1(b) and based on the
parameters set forth below.”




II.    MISCELLANEOUS.


1.
Successors and Assigns. This Amendment shall be binding upon, and shall enure to
the benefit of, each of the Parties, and their respective successors and
assigns.





--------------------------------------------------------------------------------



2.
Full Force and Effect. Except to the extent modified hereby, the ASA shall
remain in full force and effect.



3.
Governing Law. This Amendment shall be interpreted in accordance with the laws
of the State of Delaware (without regard to conflict of laws principles), all
rights and remedies being governed by such laws.



4.
Execution in Counterparts. This Amendment may be executed in counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.



[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed as of the day and year first above written.


 
 
 
 
 
PACIFIC COAST ENERGY COMPANY LP
 
 
 
 
By: PCEC (GP) LLC, its general partner
 
 
 
 
 
 
 
By:
/s/ Randall H. Breitenbach
 
Name: Randall H. Breitenbach
 
Title: Chief Executive Officer
 
 
 
 
BREITBURN MANAGEMENT COMPANY LLC
 
 
 
 
By: Breitburn Energy Partners LP, its sole member
 
By: Breitburn GP LLC
 
 
 
 
By:
/s/ Halbert S. Washburn
 
Name: Halbert S. Washburn
 
Title: Chief Executive Officer











